IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                        No. 00-40109

                                   Summary Calendar


UNITED STATES OF AMERICA,
                                                        Plaintiff-Appellee,

                                           versus
ANGEL ALFREDO CORDOVA,
                                                        Defendant-Appellant.




               Appeal from the United States District Court
                     For the Eastern District of Texas
                           USDC No. 1:99-CR-108-2

                                   October 12, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Angel Alfredo Cordova appeals his conviction following a jury

trial    for        conspiracy     to    possess     with    intent    to   distribute

marijuana.          Cordova contends that the evidence was in equipoise,

equally supporting either an inference of scienter or an inference

that Cordova was deceived by his co-defendant.                   Cordova does not,

on appeal, identify affirmative evidence that he was unaware of the

presence       of     drugs,     but    rather     alleges    that    the   government

introduced no evidence probative of scienter.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     An officer testified that Cordova appeared to be acting as a

decoy driver, speeding up and violating traffic laws to distract

attention away from the vehicle carrying the drugs. If credited by

the jury, this testimony would suggest that Cordova was aware that

illegal drugs were being transported. We therefore cannot say that

Cordova’s conviction works a manifest miscarriage of justice, which

is our standard of review since Cordova failed either to renew his

motion for acquittal at the close of evidence or to file a post-

verdict motion.   United States v. Laury, 49 F.3d 145, 151 (5th Cir.

1995).

     AFFIRMED.




                                 2